Citation Nr: 0207425	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  01-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 16, 1998, 
for a grant of service connection for arthralgia of the 
lumbosacral spine with scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which granted service connection 
and a 20 percent rating for arthralgia of the lumbosacral 
spine with scoliosis, effective from November 10, 1998.  The 
veteran appealed for the assignment of an earlier effective 
date.  During the appellate period, a July 2001 rating 
decision assigned an effective date of September 16, 1998.  

The Board observes that in a June 2002 Informal Hearing 
Presentation, the veteran's representative asserted that a 
July 8, 1969, rating decision that denied service connection 
for a back disability involved clear and unmistakable error 
(CUE).  The representative also asserted that the CUE claim 
was inextricably intertwined with the veteran's current claim 
for an effective date prior to September 16, 1998, for a 
grant of service connection for arthralgia of the lumbosacral 
spine with scoliosis.  The representative essentially argues 
that the RO failed to properly weigh the evidence when it 
denied the veteran's original claim for service connection 
for a back disability in July 1969. 

In order to raise a claim of clear and unmistakable error 
(CUE) under 38 C.F.R. § 3.105(e), the veteran must state with 
some degree of specificity, what the alleged error is, and 
why the result of the decision would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Broad-brush allegations of "failure 
to follow the regulations" or "failure to give due process," 
or any other general, nonspecific claim of error cannot be 
considered valid CUE claims.  Id. at 43-44.  Simply to claim 
CUE on the basis that a previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo, supra; Crippen v. Brown, 
9 Vet. App. 412 (1996).  Therefore, such an argument is 
insufficient to raise a CUE claim.  See Shockley v. West, 11 
Vet. App. 208, 213-14 (1998).  Thus, the veteran is hereby 
advised that if he wishes to raise a valid CUE claim with the 
RO, he must do so with specificity.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not complete a timely substantive appeal 
of a July 1969 RO decision that denied service connection for 
a back disability and that decision became final.

3.  The veteran's application to reopen his claim for service 
connection for a low back disability was received by the RO 
on September 16, 1998; a subsequent Board decision reopened 
the claim and, thereafter, the RO granted service connection 
and assigned a 20 percent rating for the veteran's low back 
disability, effective from the date of receipt of the 
reopened claim, September 16, 1998.


CONCLUSION OF LAW

An effective date for the grant of service connection for 
arthralgia of the lumbosacral spine with scoliosis, prior to 
September 16, 1998, is not warranted.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the effective date of his award of 
service connection for his low back disability should be June 
24, 1969, the date of receipt of his original claim.  He 
points out that at the expiration of his term of service, a 
back condition was shown in his service medical records.  He 
also asserts that in 1970 he was never informed of his 
appellate rights beyond the RO level. 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  The Board finds that it need 
not specifically address the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA 
does not affect matters on appeal when the question, such as 
in this case, turns on a matter of law.  See Dela Cruz v. 
Principi, 15 Vet App 143 (2001).

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The 
effective date for a claim that has been granted after a 
final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A July 1969 rating decision denied service connection for a 
back disability.  After the veteran submitted a timely notice 
of disagreement, he was sent a Statement of the Case in May 
1970.  Thereafter the veteran failed to submit a timely 
substantive appeal and the denial of service connection for a 
back disability became final.  38 U.S.C.A. §§ 1110, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.103, 20.1103 (2001).

The veteran's claim to reopen his claim for service 
connection for a back disability was received September 16, 
1998.  An August 2000 Board decision found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disability, and remanded the 
claim for additional development.  The February 2001 rating 
decision on appeal granted service connection for arthralgia 
of the lumbosacral spine, with scoliosis, effective from 
November 10, 1998.  The rating decision explained that the 
effective date was November 10, 1998, because that was the 
date of receipt of the veteran's reopened claim for service 
connection for a back disability. 

A July 2001 rating decision assigned an effective date of 
September 16, 1998.  The rating decision correctly observed 
that September 16, 1998, was the date of receipt of the 
veteran's application to reopen his claim for service 
connection for a back disability.  (The RO noted that 
November 10, 1998 was the date of receipt of new evidence in 
support of the veteran's claim.)  

Where the benefit is granted based on new and material 
evidence under 38 C.F.R. 3.156 received after a final 
disallowance, and does not involve service department 
records, the proper effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later. 38 C.F.R. 3.400(q).  In this case, the latter date is 
the date of receipt of the claim, September 16, 1998.  Thus, 
the Board finds that an effective date prior to September 16, 
1998, for the grant of service connection for arthralgia of 
the lumbosacral spine with scoliosis, is not warranted.

The veteran's representative asserted in written argument 
submitted to the Board in June 2002, in effect, that, if the 
grant of service connection for a low back disability was 
based upon liberalizing law, the effective date should be the 
date the new law went into effect.  However, the grant of 
service connection in this case was not based upon 
liberalizing law but rather primarily upon a recently 
obtained medical opinion to the effect that the veteran's 
pre-existing low back disability was aggravated during 
service. 

The Board also notes that the veteran claims that, after the 
RO's 1969 decision that denied his original claim for service 
connection for a low back disability, he was not informed of 
his appellate rights.  However, the record contains a 
Statement of the Case (SOC) issued to the veteran in May 
1970, which included an explanation of his appellate rights.  
The SOC was not returned by the United States Postal Service 
as undeliverable, and thus the veteran is presumed to have 
received this notification.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

The Court of Appeals for Veterans Claims (Court) has held 
that "[w]here the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].  There is no interpretation of the 
facts of this case that will support a legal basis for an 
effective date earlier than September 16, 1998.  Since the 
law is dispositive, the claim for an earlier effective date 
for the grant of service connection for arthralgia of the 
lumbosacral spine with scoliosis must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to September 16, 1998, 
for a grant of service connection for arthralgia of the 
lumbosacral spine with scoliosis is denied.



		
	R. F.  WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

